Title: Thomas Jefferson to John Dawson, 2 May 1812
From: Jefferson, Thomas
To: Dawson, John


          Dear Sir Monticello May 2. 12.
           Your letter of Apr. 22d is just now recieved, & finds me on the eve of departure for Bedford, and with time only for a hasty compliance with it’s request. I have thought it better not to specify any particular object lest, on your arrival at New Orleans, you may vary that of your present choice. I shall be happy if my letter can be of any service to you, and to my best wishes for your success, I add the assurances of my great esteem and respect 
        